Citation Nr: 1806163	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a renal cyst.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a prostate disorder, claimed as prostatitis and benign prostatic hypertrophy.

3. Entitlement to service connection for a disorder manifested by acid reflux.

4. Entitlement to service connection for a right hip disorder, to include arthritis.

5. Entitlement to service connection for a right knee disorder, to include arthritis.

6. Entitlement to a higher evaluation for coronary artery disease, rated as 60 percent disabling from February 24, 1998 to March 19, 2001.

7. Entitlement to a higher evaluation for coronary artery disease evaluated as 30 percent disabling from March 20, 2001 to April 26, 2004.

8. Entitlement to a higher evaluation for coronary artery disease, rated as 60 percent disabling since April 27, 2004. 

9. Entitlement to a compensable evaluation for eczema (formerly folliculitis).

10. Entitlement to a compensable evaluation for erectile dysfunction.

11. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders. 


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In May 2013, a Decision Review Officer (DRO) hearing was held. In August 2015, a videoconference hearing was held before the undersigned. 

In November 2015, the Board in pertinent part remanded the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to increased ratings for coronary artery disease, and entitlement to individual unemployability, for additional development. 

In May 2017, VA granted entitlement to service connection for an acquired psychiatric disorder diagnosed as posttraumatic stress and an unspecified depressive disorders also claimed as anxiety. The appeal of that issue is resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The Veteran subsequently perfected an appeal of the additionally listed issues. The issue of entitlement to service connection for a prostate disorder, claimed as prostatitis and benign prostatic hypertrophy, has been rephrased to reflect the need for new and material evidence. See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries").  

Additional evidence was added to the claims folder following the most recent statement of the case and/or supplemental statement of the case. Automatic waiver applies. See 38 U.S.C. § 7105(e)(1). 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders from September 11, 2017 is remanded for further development.  


FINDINGS OF FACT

1. For the periods from February 24, 1998 to March 19, 2001 and from April 27, 2004 to September 10, 2017, the Veteran's coronary artery disease was not manifested by chronic congestive heart failure, or; a workload limited to 3 metabolic equivalents or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

2. For the period from March 20, 2001 to April 26, 2004, the Veteran's coronary artery disease was not manifested by more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 metabolic equivalents but not greater than 5 metabolic equivalents resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3. Since September 11, 2017, the Veteran's coronary artery disease has been manifested by chronic congestive heart failure.

4. The Veteran's eczema affects at least 5 percent but less than 20 percent of the entire body. 

5. The Veteran's erectile dysfunction results in loss of erectile power but is not manifested by penile deformity.

6. The Veteran met the schedular criteria for individual unemployability and the evidence is at least in equipoise as to whether his service-connected disabilities were of sufficient severity so as to preclude substantially gainful employment between November 7, 2012 and September 10, 2017.

7. In September 2013, VA denied entitlement to service connection for a renal cyst and for prostatitis. The Veteran did not perfect a timely appeal, and evidence or information relevant to the issues was not received within the one-year appeal period. 

8. The evidence associated with the record since the September 2013 decision is cumulative and does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claims for service connection for a renal cyst or a prostate disorder. 

9. The preponderance of the evidence is against finding that a disorder manifested by acid reflux is related to active service or events therein. 

10. The preponderance of the evidence is against finding that any currently diagnosed right hip disorder is related to active service or events therein; and there is no evidence that right hip arthritis manifested to a compensable degree within one year following discharge from active duty.

11. The preponderance of the evidence is against finding that any currently diagnosed right knee disorder is related to active service or events therein; and there is no evidence that right knee arthritis manifested to a compensable degree within one year following discharge from active duty. 


CONCLUSIONS OF LAW

1. For the periods from February 24, 1998 to March 19, 2001 and from April 27, 2004 to September 10, 2017, the criteria for a 100 percent rating for coronary artery disease were not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

2. For the period from March 20, 2001 to April 26, 2004, the criteria for a 60 percent rating for coronary artery disease were not met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7005.

3. For the period from September 11, 2017, the criteria for a 100 percent rating for coronary artery disease have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7005. 

4. The criteria for a 10 percent rating, and no more, for eczema are met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017). 

5. The criteria for a compensable rating for erectile dysfunction are not met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017). 

6. For the period from November 7, 2012 to September 10, 2017 the criteria for a total disability rating based on individual unemployability were met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16(a) (2017). 

7. The September 2013 rating decision denying entitlement to service connection for a renal cyst and for prostatitis is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

8. Evidence received subsequent to the September 2013 rating decision is not new and material, and the claims of entitlement to service connection for a renal cyst and for a prostate disorder are not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

9. A chronic disorder manifested by acid reflux was not incurred or aggravated during active service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

10. A right hip disorder was neither incurred nor aggravated during active service nor may right hip arthritis be presumed to have been incurred therein. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017).

11. A right knee disorder was neither incurred nor aggravated during active service nor may right knee arthritis be presumed to have been incurred therein. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Analysis

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.


Coronary artery disease

In April 2012, VA granted entitlement to service connection for coronary artery disease status post myocardial infarction. Staged ratings were assigned as follows: 60 percent from February 24, 1998 to March 19, 2001; 30 percent from March 20, 2001 to April 26, 2004; and 60 percent from April 27, 2004. In November 2015, the Board determined that the Veteran had filed a timely notice of disagreement with the initial rating and as such, the appeal presented pertained to the question of entitlement to higher initial ratings at all times since the effective date of service connection. 

A 30 percent rating is assigned when there is documented coronary artery disease resulting is a workload of greater than 5 metabolic equivalents but not greater than 7 metabolic equivalents which results in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. 38 C.F.R. § 4.104, Diagnostic Code 7005.

A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 metabolic equivalents but not greater than 5 metabolic equivalents resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id.

A 100 percent rating is assigned when there is chronic congestive heart failure, or; a workload of 3 metabolic equivalents or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

February 24, 1998 to March 19, 2001

A February 1998 echocardiogram estimated the ejection fraction as 40 percent. The remaining objective evidence during this period does not show any indication of chronic congestive heart failure, a workload limited to 3 metabolic equivalents or less, or an ejection fraction of less than 30 percent. Thus, entitlement to a rating greater than 60 percent is not warranted for this term.

March 20, 2001 to April 26, 2004

On March 20, 2001, the Veteran was admitted to a VA hospital with complaints of chest pain. A cardiac catheterization showed an ejection fraction of 55 percent. Objective evidence during this period did not, however, show any episodes of acute congestive heart failure, a workload greater than 3 metabolic equivalents but not greater than 5 metabolic equivalents, or an ejection fraction of 30 to 50 percent. Thus, a rating greater than 30 percent is not warranted for this term. 

Since April 27, 2004

The Veteran underwent a cardiac catheterization on April 27, 2004 which showed an ejection fraction of 40 percent. 

The Veteran underwent a VA heart examination in March 2012. There was no evidence of congestive heart failure. An echocardiogram in February 2012 showed a left ventricular ejection fraction of 40 percent. A myocardial perfusion scan showed a near normal ejection fraction of 45 percent. The metabolic equivalents level based on interview was greater than 5 to 7. 

VA heart examination in August 2013 indicates the Veteran did not have congestive heart failure. The metabolic equivalents level based on interview was greater than 5 to 7. An echocardiogram showed a left ventricular ejection fraction of 45 percent. 

The Veteran most recently underwent a VA heart examination in May 2014. At that time there was no evidence of congestive heart failure. The metabolic equivalents level based on interview was greater than 3 to 5 metabolic equivalents. An echocardiogram showed a left ventricular ejection fraction of 45-50 percent. 

In April 2016, the Veteran underwent a stress test at a private facility. The calculated ejection fraction was at 38 percent. 

A September 11, 2017 private cardiology note indicates the Veteran had longstanding ischemic cardiomyopathy with an ejection fraction less than 40 percent. It was noted that despite appropriate congestive heart failure medication his ejection fraction remained low. An August 2017 echocardiogram showed that the left ventricular systolic ejection fraction was severely depressed to between 30-35 percent. Following examination the impressions included ischemic cardiomyopathy and congestive heart failure. The Veteran was counseled for a dual chamber implantable cardioverter defibrillator as primary prevention of sudden cardiac death. On September 27, 2017, he underwent implantation of the device. The indication for the procedure included chronic systolic heart failure.

In October 2017, the attorney argued that a 100 percent rating was warranted based on implantation of a dual chamber implantable cardioverter defibrillator. 

On review, the Board finds that a 100 percent schedular rating is warranted effective September 11, 2017, based on the private cardiology record showing congestive heart failure, which is shown to be chronic. Prior to this date, the criteria for a 100 percent rating were not met or more nearly approximated. That is, at no time prior to September 11, 2017, was there evidence of chronic congestive heart failure, or evidence that a workload of 3 metabolic equivalents or less resulted in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent. The appeal is allowed to this extent.

Eczema 

In September 2013, VA granted entitlement to service connection for folliculitis and assigned a noncompensable rating effective October 25, 2012. In May 2015, the Veteran submitted a claim for increase. In October 2015, VA assigned a noncompensable rating for eczema (previously folliculitis). The Veteran disagreed with the rating and perfected this appeal. 

The Veteran's eczema is evaluated pursuant to Diagnostic Code 7806. Under this provision, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806. 

A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period. Id. 

A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 of exposed areas are affected or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. Id.

The Veteran underwent a VA skin examination in July 2015. There was no scarring or disfigurement of the head, face or neck and no systemic manifestations due to skin disease. The Veteran is treated with topical corticosteroids (menthol/triamcinolone .025% cream) for 6 weeks or more but not constant. Objectively, none of the exposed areas were affected, but 5 percent to less than 20 percent of the total body area was affected. There were lichenified patches with postinflammatory hyperpigmentation of his back, right flank, right chest, left arm and gluteal cleft. 

In an October 2015 addendum, the examiner stated that the Veteran had no current evidence of folliculitis but did have evidence of eczema. The dermatologist felt that eczema would be a more accurate diagnosis of the service-connected condition. The examiner did not feel that represented a progression of folliculitis, but rather a misnaming of the skin condition, at least as it presented on this examination.

In his November 2016 VA Form 9, the Veteran stated that he had a rash on his chest, back and face, and that it stayed sore. 

On review, a 10 percent rating is warranted based on the examination finding that 5 percent but less than 20 percent of the body was affected. 

In February 2017, the attorney argued that a 30 percent rating was warranted based on the examination finding that he was required to use a topical corticosteroid for 6 weeks or more, but not constantly during the last 12-month period. The Board acknowledges this argument, but the use of topical corticosteroids does not automatically mean systemic therapy. See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017). In this case, there is no competent evidence that the appellant's use of a topical steroid represented his use of a systemic steroid.  As such, the Veteran's use of topical steroids was not systemic therapy and a rating greater than 10 percent is not warranted at any time during the appeal period. Hart.

Erectile dysfunction

In July 2016, VA continued a noncompensable rating for erectile dysfunction. The Veteran disagreed with the rating and perfected this appeal.  The appellant is receiving special monthly compensation for a loss of use of a creative organ.

A penile deformity with loss of erectile power warrants a 20 percent rating. 38 C.F.R. § 4.115b, Diagnostic Code 7522. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2017).

Following a March 2016 VA examination the diagnosis was erectile dysfunction. Significantly, the penis and testes were normal. Hence, there was no evidence of a penile deformity.

The Board acknowledges that the Veteran has loss of erectile power and as noted he is receiving special monthly compensation based on the loss of use of a creative organ. There is, however, no evidence of penile deformity.  As such, a compensable rating is not warranted at any time during the appeal period. Hart.

Total disability rating based on individual unemployability

On November 7, 2012, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. At that time, he reported he could not work due to coronary artery disease and that his disability had affected full-time employment since October 2001. He reported eight years of school and no additional training. 

In September 2013, VA denied entitlement to a total disability rating based on individual unemployability. The Veteran disagreed with the decision and perfected this appeal. 

In an April 2015 VA Form 21-8940, the Veteran claimed he could not work because of heart disease, posttraumatic stress disorder and entrapped nerves. He reported four years of high school and that he last worked full-time in January 2001. 

At the August 2015 Board hearing, the Veteran reported that he had not worked since 2001 and that he had a general equivalency diploma.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In considering entitlement to individual unemployability, the pertinent inquiry is whether service-connected disabilities individually or in combination are of sufficient severity to produce unemployability - not whether a veteran is unemployable solely due to his service-connected disabilities. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).

For the period between November 7, 2012 and September 10, 2017, the Veteran was service-connected for coronary artery disease, evaluated as 60 percent disabling; posttraumatic stress and depressive disorders, evaluated as 30 percent disabling; a right inguinal herniorrhaphy scar, evaluated as 10 percent disabling; nerve entrapment due to a right inguinal herniorrhaphy, evaluated as 10 percent disabling; erectile dysfunction, evaluated as noncompensable; and for eczema, evaluated as noncompensable. The combined evaluation during this term was 80 percent.  He currently meets the schedular requirements for individual unemployability. 

A May 2003 decision from the Social Security Administration determined the Veteran had not engaged in substantially gainful activity since March 2001 and he had a severe impairment (coronary artery disease). 

The March 2012 VA heart examination notes the Veteran stopped working in 2001 secondary to his heart, prostate condition and nerve entrapment. The examiner noted that the heart condition would preclude heavy manual labor, but not light manual labor or sedentary work. The August 2013 VA heart examination indicated that the Veteran's heart condition would likely limit strenuous physical exertion. The May 2014 VA heart examination indicated that the Veteran would need sedentary work. 

An April 2015 statement from a private physician indicates the Veteran is unable to maintain substantial gainful employment due to service related health conditions. 

An August 2017 statement from a private cardiologist states the Veteran had ischemic heart disease and was unable to do gainful employment or "secondary work." The Board assumes this to mean sedentary. 

An August 2017 report from a private vocational expert indicated that he had reviewed the Veteran's VA medical history and various other records in the claims folder. The vocational expert focused on the service-connected coronary artery disease and posttraumatic stress disorder and stated that "[i]n [his] vocational experience, it does not appear that the mental and physical limitations present for [the Veteran] would allow him to work in any situation or environment."

On review, various examinations suggest the Veteran's heart condition would only preclude manual labor and that he would be capable of sedentary employment. Considering the Veteran's education level, however, in light of his additional service-connected disabilities, and after resolving reasonable doubt in his favor, the Board finds that the aforementioned service-connected disabilities were of such severity so as to preclude substantially gainful employment during the period from November 7, 2012 to September 10, 2017. See 38 C.F.R. § 3.102, 4.16(a).

New and material evidence

In June 1974, the Board denied entitlement to service connection for a kidney disorder based on findings that a chronic kidney disorder was not found at time of discharge from service or on subsequent examinations. This decision is final. See 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

In September 2013, VA denied entitlement to service connection for a renal cyst and for prostatitis, essentially based on findings that although VA records showed diagnosis and treatment for the claimed conditions, there was no evidence of a relationship between the disorders and active service. The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period. Thus, the decision is final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

In December 2015, the Veteran claimed entitlement to service connection for a renal cyst and for benign prostatic hypertrophy. In July 2016, VA denied the claims. The Veteran disagreed with the decision and perfected this appeal. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). "New" evidence means existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000). In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.

Relevant evidence at the time of the September 2013 rating decision included service treatment records and VA records. Service treatment records show complaints of problems urinating in December 1969 and a recurrent urinary tract infection in February 1970. The Veteran underwent an intravenous pyelogram in March 1970, which was negative. On separation examination in April 1970, the Veteran's genitourinary system was reported as normal. 

In December 1971, the Veteran was seen for questionable prostatitis. A November 1973 statement from a private physician indicates the Veteran had a backache, frequency and urgency on urination, probably due to acute prostatitis. 

A January 1974 VA record indicates the Veteran complained of increased urinary frequency and nocturia for two years. An intravenous pyelogram and cystoscopy were normal in 1971 as was a urinalysis. Objectively, there were no renal or abdominal masses.  The prostate was slightly enlarged. The impression was normal genitourinary exam. 

VA records showed diagnoses of a renal cyst, prostatitis and benign prostatic hypertrophy, status post transurethral resection of the prostate in May 2009.

Relevant evidence added to the record since the final September 2013 rating decision consists largely of VA records. On review, this evidence is cumulative. Anglin. There was evidence of a renal cyst and a prostate disorder at the time of the prior rating decision, and the evidence submitted since merely shows continued diagnosis and treatment. The Veteran has not submitted new evidence relating to an unestablished fact (i.e., evidence showing renal cysts or a chronic prostate disorder during service or evidence otherwise suggesting a relationship between these disorders and his active service or events therein). Stated differently, at the time of the prior decision there was evidence of current disability but no evidence of a nexus to service. The record essentially remains the same even after considering the additionally added evidence. 

As such, the Veteran has not presented evidence, medical or otherwise, that was previously not of record that relates to an unestablished fact necessary to substantiate the claims. Accordingly, the appeal to reopen the claims must be denied. 

Service connection 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.
38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for arthritis may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Acid reflux

In July 2016, VA denied entitlement to service connection for a disorder manifested by acid reflux. The Veteran disagreed with the decision and perfected this appeal. 

Service treatment records are negative for any complaints or findings related to acid reflux, to include at the April 1970 separation examination. 

VA records show a diagnosis of acid reflux, stable on Ranitidine. 

Although the Veteran has a current diagnosis of acid reflux, this condition was not shown during service or for many years thereafter, and the record does not contain any probative evidence relating a disorder manifested by acid reflux to active service or events therein. Accordingly, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102.   The claim is denied.


Right hip and right knee disorders, claimed as arthritis

In July 2016, VA denied entitlement to service connection for right hip and right knee arthritis. The Veteran disagreed with the decision and perfected this appeal. 

Service treatment records are negative for any complaints or findings related to the right hip or right knee. On separation examination in April 1970, the lower extremities were reported as normal. 

The Veteran underwent a VA examination in December 1973 which did not find any pathology of the hips or knees. X-rays did not identify any abnormalities of the hips or knees.

A July 1984 VA record shows the Veteran was seen with complaints of right groin and lower back pain since 1968.  He reportedly fell on his right hip about two months prior and the pain was getting worse. X-rays showed no fractures. 

An April 2016 private record shows the Veteran was seen with complaints of right hip and bilateral knee pain. He reported pains in both off and on for years. He reported serving in the military, working as a police officer and walking on concrete daily during his working years. X-rays of the right hip showed no fracture or dislocation.  The joint spaces were well preserved with normal alignment. X-rays of the left knee showed mild arthritis changes throughout. X-rays of the right knee were not reported. The assessment was knee osteoarthritis and hip pain.

On review, arthritis of the right hip and right knee was not noted during service or within the one-year presumptive period. The record does not contain probative evidence relating any currently diagnosed right hip or right knee disorder to active service or events therein. The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 

To the extent the Veteran asserts his claimed disorders (acid reflux, right hip and right knee arthritis) are related to service, the Board finds that as a lay person, he is not competent to diagnose the disorders or opine as to etiology, and his contentions are not considered probative. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).


ORDER

For the period from February 24, 1998 to March 19, 2001, entitlement to an evaluation greater than 60 percent for coronary artery disease is denied.

For the period from March 20, 2001 to April 26, 2004, entitlement to an evaluation greater than 30 percent for coronary artery disease is denied.

For the period from April 27, 2004 to September 10, 2017, entitlement to an evaluation greater than 60 percent for coronary artery disease is denied.

For the period beginning September 11, 2017, entitlement to a 100 percent evaluation for coronary artery disease is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a 10 percent rating for eczema is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a compensable rating for erectile dysfunction is denied. 

For the period from November 7, 2012 to September 10, 2017, entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations governing the award of monetary benefits. 

The application to reopen the claim of entitlement to service connection for a renal cyst is denied.

The application to reopen the claim of entitlement to service connection for a prostate disorder, claimed as prostatitis and benign prostatic hypertrophy, is denied.

Entitlement to service connection for acid reflux is denied.

Entitlement to service connection for a right hip disorder, to include arthritis, is denied.

Entitlement to service connection for a right knee disorder, to include arthritis, is denied. 


REMAND

As noted above, the Board is granting entitlement to a total disability evaluation based on individual unemployability due to service connected disorders from November 7, 2012 to September 10, 2017.  That award specifically considered the impact of coronary artery disease.  Significantly, the Board is also granting entitlement to a 100 percent rating for coronary artery disease effective September 11, 2017.  As such, effective September 11, 2017 the impact of coronary artery disease may not be considered in determining the appellant's entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. 

Given these actions the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders effective from September 11, 2017, must be remanded to allow the RO to address this issue without considering the impact of coronary artery disease.  That is, the RO must address whether from September 11, 2017, the Veteran's service-connected posttraumatic stress and depressive disorders, right inguinal herniorrhaphy scar, nerve entrapment due to a right inguinal herniorrhaphy, erectile dysfunction, eczema, and effective September 27, 2017, anterior trunk scar alone prevent substantially gainful employment.  As this question has not been considered in light of the decisions reached by the Board further action is required. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

Therefore, this case is REMANDED for the following action:

The RO must address whether at any time since September 11, 2017, the Veteran's service-connected posttraumatic stress and depressive disorders, right inguinal herniorrhaphy scar, nerve entrapment due to a right inguinal herniorrhaphy, erectile dysfunction, eczema, and effective September 27, 2017, anterior trunk scar alone preclude all forms of substantially gainful employment that is consistent with his education and occupational experience.  If this benefit is denied, the appellant and his representative must be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


